Citation Nr: 0945830	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left knee disability, 
claimed as residuals of a torn left knee anterior crucial 
ligament (ACL). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2003 to March 
2005. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico which denied service connection for 
residuals of repair of a torn left anterior cruciate ligament 
of the left knee. 

In December 2007 a hearing was held by the RO and the 
transcript is of record. 


FINDING OF FACT

The competent, credible evidence of record does not show that 
any current left knee disability is related to any injury in 
service.


CONCLUSION OF LAW

The criteria for service connection for left knee disability, 
claimed as residuals of a torn left knee ACL, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran contends that he has a left knee disability as a 
result of his duty in Iraq. 

The service treatment reports reveal that prior to active 
service, in May 2002, the Veteran was found to have normal 
lower extremities, therefore it is presumed that his left 
knee was sound upon entry to service.  

In a January 2005 Post Deployment Health Care Provider 
Review, the Veteran identified his concerns as chronic cough; 
the provider referred the Veteran for pulmonary referral with 
no exposure concerns, only noting a chronic cough.   
Significantly, the Veteran did not identify any concern 
regarding his knee.

In a February 2005 Post Deployment Health Assessment the 
Veteran complained of swollen, stiff or painful joints at 
that time.  The Veteran did not identify any particular joint 
and, significantly, the Veteran did not identify any concern 
regarding his knee.

In June 2005, the Veteran filed a claim for compensation for 
lung and back disabilities.  Significantly, he did not file a 
claim for compensation for his knee.

In September 2005 the Veteran informed his private physician 
that he initially injured his knee in 1998 (approximately 
five years before his active service) and has had subsequent 
episodes of instability since then.  He reported that, two 
months prior (in approximately July 2005, four months post-
discharge) he was playing basketball and had an episode of 
instability, resulting in pain of the medial knee since that 
time.  The physician reviewed the MRI which revealed an ACL 
deficient left knee with posterior horn medial meniscal tear 
and possible grade II medial collateral ligament injury.  In 
September 2005 the Veteran had left knee ACL reconstruction 
and partial arthroscopic medial meniscectomy. 

A November 2005 VA progress note reported the Veteran's left 
knee ACL surgery in September 2005 and that he was doing 
well.  

At a December 2005 VA general medical examination the Veteran 
reported that he had had ACL replacement of the left knee; 
that he injured his left knee after discharge; and that he 
was not claiming service connection for his knee. 

In January 2006, the Veteran amended his June 2005 
compensation claim to include a claim for compensation for a 
left ACL injury as a result of his duty in Iraq.

At a May 2006 joint examination the Veteran reported that he 
sustained a left knee ACL tear during a mortar attack in Iraq 
in June 2004.  The examiner diagnosed residuals of repair of 
a torn left knee ACL.  No opinion as to the etiology of the 
Veteran's torn left knee ACL was provided.  

A June 2007 VA treatment notes the Veteran reported he had a 
left ACL tear in June 2004 due to a mortar attack.  

At the December 2007 RO hearing the Veteran reported that he 
complained of knee difficulty during service and a physician 
looked at his knee but did not write anything down because he 
could walk.  The Veteran testified that his knee injury did 
not occur when he was in combat, rather "as far as the torn 
cartilage, the torn ACL and stuff, it didn't happen until I 
returned back to CONAS [sp]" but that prior to the tear his 
knee would pop out of the socket.  

The Veteran's self reported history of left knee injury is 
thoroughly inconsistent.  Initially, immediately prior to his 
September 2005 surgery, he told his private physician that he 
had initially injured his knee in 1998 (five years prior to 
active service) and reinjured it two months earlier (four 
months post-discharge) when he was playing basketball.  In 
December 2005 he reported a post-service incident at his 
first VA examination.  In May 2006 and June 2007 he reported 
to the VA that he tore his left knee ACL in a June 2004 
mortar attack.  At his December 2007 RO hearing he testified 
that he did not injure his knee in combat but did so after he 
returned from deployment.  

While, given the Veteran's ever-changing story regarding his 
problems with his knee, it is not clear exactly when the 
Veteran tore his ACL, it appears clear that: 1) He did not 
tear his ACL while in Iraq; 2) His ACL was not torn and his 
knee was not causing him any problems at the time of his 
January 2005 Post Deployment Health Care Provider Review or 
his February 2005 Post Deployment Health Assessment; he did 
not file a claim for his knee when he filed his original 
claim for compensation in June 2005; and he did not report 
any in-service injury to his knee to his private physician in 
September 2005, immediately prior to his ACL surgery,.

The Board accepts that the Veteran was involved in a June 
2004 mortar attack; however, there is no evidence of any left 
knee injury or complaints related to the attack at that time, 
nor is there any evidence of any residuals at discharge.  
Significantly, at his December 2007 RO hearing, the Veteran 
stated he "sure can" obtain statements from soldiers who 
served with him in Iraq that he experienced problems with his 
knee and that they would have to have pull it back into 
place, but no such statements have been submitted.

There is no indication of any complaints or treatment for his 
left knee in service or immediately thereafter.  While the 
Veteran did indicate swollen, stiff or painful joints post-
deployment there was no reported knee complaints at the time.  
The first medical evidence of a left knee injury was in 
September 2005 when the Veteran reported to his private 
physician that he injured his left knee two months prior, in 
July 2005, which was four month post active service.  Service 
connection may be established for a disability resulting from 
personal injury suffered in the line of duty; however, there 
is no evidence of any personal injury suffered in the line of 
duty. 

As a layperson, lacking in medical training and expertise, 
the Veteran cannot provide an opinion as to the etiology of 
his torn left ACL, and residuals thereof, and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the evidence of record which does not support his statements 
of an in-service knee injury of any kind and, in fact 
supports his contradictory statement of a post-service 
injury.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The preponderance of the evidence is against the claim of 
service connection for left knee disability, residuals of a 
torn left knee anterior crucial ligament; there is no doubt 
to be resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

Service connection for left knee disability, claimed as 
residuals of a torn left knee anterior crucial ligament, is 
denied. 



____________________________________________
RONALD W. SCHOLZ  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


